Title: From George Washington to John Fenton Mercer, 12 April 1756
From: Washington, George
To: Mercer, John Fenton



[Winchester, 12 April 1756]
To Captain John Mercer. Commanding the Detachment from Fort Cumberland. now on Cape-Capon Waters.Sir,

If this overtakes you on cape-capon, or any of its waters, you are immediately to return to Joseph Edwards’s, on Great Cape-capon: and there wait with your party, until you receive further orders from me.
You are, immediately upon your arrival at J. Edwards’s, to make a Return, and dispatch it by Express immediately to me at this place; of the number your party consists of; and how they are provided with arms, ammunitions, provision, &c. I am &c.

G:W.
April 12th 1756.    

